Judgment and order reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: We think that plaintiff-appellant made out at least a prima facie case on the question of indebtedness of the testator to her for work, labor and services as a housekeeper for the period not barred by the Statute of Limitations and that question should have been submitted to the jury. We also think that the court erred in excluding the testimony of Florence Clark as to the reasonable value of services as housekeeper in the community in which testator lived. Even without such evidence the testimony of the witness Bonafede was sufficient to permit the jury to arrive at the reasonable value of the services performed. The court should not have dismissed the complaint as a matter of law. All concur. (Appeal from a judgment and order of Seneca Surrogate’s Court, dismissing the complaint in an action to recover the value of services alleged to have been performed by plaintiff for decedent during his lifetime.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser,